PER CURIAM.
The final order under review dismissing appellee Travelers Indemnity Company as a party defendant on the basis of section 627.7262, Florida Statutes (Supp.1982) (the “non-joinder” statute), is reversed upon the authority of VanBibber v. Hartford Accident & Indemnity Insurance Co., 439 So.2d 880 (Fla.1983), holding that while section 627.7262 is constitutional, it does not apply to incidents which occurred prior to October 1, 1982, the effective date of the statute. Since the plaintiffs complaint herein alleged that the incident giving rise to this action took place on or about December 15, 1981, the trial court erred in dismissing appellee pursuant to said statute.
Reversed.